*530Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered January 7, 2013, which denied defendant Munaco Packing & Rubber Co., Inc., of South Carolina’s motion to dismiss the complaint and all cross-claims against it for lack of personal jurisdiction, and granted plaintiffs’ request for jurisdictional discovery, unanimously affirmed, without costs.
Plaintiff’s decedent allegedly was injured during his employment in New York by his exposure to asbestos materials produced by a New York corporation that was the predecessor in interest to defendant Munaco, a South Carolina corporation (Munaco SC). The record contains sufficient evidence to support a finding that Munaco SC may be subject to successor jurisdiction (see Schumacher v Richards Shear Co., 59 NY2d 239, 244-245 [1983]). Further, we find that jurisdictional discovery is not necessary given our decision (see CPLR 3211 [d]). Concur— Tom, J.P, Saxe, DeGrasse, Richter and Clark, JJ.